HOOD, Judge.
This is a companion suit to the case of Hardware Dealers Mutual Fire Insurance Company v. R. J. Willis, 179 So.2d 441, which is being decided by us on this date.
For the reasons assigned in the above cited companion case, the judgment appealed from in the instant suit is reversed, and judgment is hereby rendered in favor of plaintiff, Home Fire & Marine Insurance Company, and against defendant, R. J. Willis, for the sum of $3,000.00, with legal interest thereon from date of judicial demand until paid, and for all costs of this suit. The costs of this appeal are assessed to defendant-appellee.
Reversed and rendered.